Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
A written stipulation between parties litigant, filed in the lower court, to govern the proceedings there, will not be looked into by the appellate court, for the purpose of revising the judgment below, where such stipulation has not been brought to the notice of the court below for its adjudication.
If the appellant has been injured by a disregard of the stipulation, his remedy must first be sought in the court in which it was filed, or in some court of original jurisdiction.
Judgment affirmed.